Title: To John Adams from John Marshall, 29 July 1800
From: Marshall, John
To: Adams, John



Sir
Washington July 29th. 1800

I receivd last night your letter of the 21st. inclosing one from Genl. Forrest & one from Mr. Wilmer which I return to you.
As the applicants for the office of Marshal for this district are almost entirely unknown to me I thought it most proper to consult Mr. Stoddart on the subject. He says that Mr. Chase is, he beleives, qualified for the office, but that in his opinion it woud be unadviseable to appoint him. Mr. Chase is a young man who has not yet acquird the public confidence, & to appoint him in preference to others who are generally known & esteemd, might be deemd a meer act of favor to his Father. Mr. Stoddart supposes it ineligible to accumulate, without superior pretensions, offices in the same family.
Mr. Forrest he says deserves the character Genl. Forrest has given him, but he has lately obtaind the benefit of a legislative act of bankruptcy, and this will probably be deemd by others as well as yourself an objection to his filing such an office as that of Marshal.
Mr. Stoddart balances between Mr. Beall whose recommendations I transmitted to you some few days past & Major Hopkins who has been prevented from obtaining so many letters as he coud have commanded in support of his application by an apprehension that he is too late. His feelings & friendship are apparently in favor of Mr. Beall who was a meritorious officer in our revolution war, & was also an officer much reputed in one of the disbanded regiments. But to Mr Beall the same objection lies as to Mr. Stoddart Forrest. The opinion of his honesty & worth is universal but he broke as sheriff & has been releived by an act of Assembly.
To Major David Hopkins Mr. Stoddart thinks there is no objection & he beleives the appointment will give general satisfaction. Common opinion he says concurs with the character given of this gentleman by Mr. Davidson in the inclosed letter
I am sir with the highest respect / Your Obedt. Servt.

J Marshall